Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are now moot because the new ground of rejection (based upon the IDS filed 5/26/22, Becker 2011/0054604)  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1, 5, 22, 34, 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Becker 2011/0054604.  Becker discloses the invention as claimed comprising a soft prosthetic implant for augmentation or reconstruction comprising an implant body, wherein the implant body comprises one or more regions of macro-texturization on a surface of the implant body wherein the macro-texturization is provided by a scaffold secured to a surface of the implant body and wherein the scaffold is at least partially resorbable. (please see [0006] which states “…..The invention also contemplates a method for forming and supporting a breast implant including the steps of providing a breast implant and a mass of partially absorbable light weight surgical mesh…..”.  It is noted that applicant’s specification [0024]  states that the macro-texture can a mesh). 


Allowable Subject Matter

Claims 3, 7, 9, 12-14, 15, 22, 28, 35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 26-27, 29-30, are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jennifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        June 3, 2022